DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is an office action in response to applicant’s arguments and remarks filed on March 7, 2022. Claims 1-4 and 6-7 are pending in the application and are being examined herein.
Status of Objections and Rejections
The objection to the specification is withdrawn in view of Applicant’s amendment.
The objection to the claims is maintained and modified as necessitated by the amendments.
All rejections from the previous office action are withdrawn in view of Applicant’s amendment.
New grounds of rejection under 35 U.S.C. 103 are necessitated by the amendments.
Claim Objections
Claim 1 is objected to because of the following informalities:  in line 13, “WB > WA and WB – WA > WC” should read “WB > WA” and “WB – WA > WC” for clarity.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kajiyama et al. (US 2017/0108463 A1) and further in view of Peters et al. (US 2016/0061767 A1).
Regarding claim 1, Kajiyama teaches a gas sensor element for detecting a specific gas contained in a gas under measurement (a gas sensor element 10 which outputs a limiting current value depending on a specific gas concentration in measured gases, Fig. 1, para. [0022]-[0023]), comprising:
a closed-end tubular solid electrolyte body having a closed forward end and an open rear end and containing zirconia (a cup-shaped solid electrolyte 11 with a closed tip end 11c and an open base end 11d and formed from zirconia, Fig. 1, para. [0022], [0024], [0026]);
a reference electrode formed on an inner surface of a forward end portion of the solid electrolyte body (a reference electrode 12 formed on an inside surface of a tip end side of the solid electrolyte 11, Fig. 2, para. [0022], [0024]);
a measurement electrode formed on an outer surface of the forward end portion of the solid electrolyte body (a measuring electrode 13 formed on an outside of the tip end side of the solid electrolyte 11, Fig. 2, para. [0022], [0024]); and
a gas limitation layer which is in contact with and covers the measurement electrode and which is in contact with and covers at least a portion of the solid electrolyte body (a porous diffusion resistance layer 30 which is in contact with and covers the measuring electrode 13 and which is in contact with and covers an entire outside surface of the solid electrolyte 11, Fig. 2, para. [0032]).
Kajiyama teaches that the solid electrolyte 11 is made up of zirconia (Fig. 2, para. [0026]), and that the porous diffusion resistance layer 30 is formed from ceramic (Fig. 2, para. [0032]). Kajiyama is silent with respect to the specific ceramic material of the porous diffusion resistance layer 30 and the thermal conductivities of the solid electrolyte 11 and the porous diffusion resistance layer 30, and therefore fails to teach wherein the gas limitation layer has a thermal conductivity equal to or lower than that of the solid electrolyte body.
Peters teaches a sensor element including a solid electrolyte 12 formed of zirconia and a porous inner protective layer 42 formed of zirconia applied to the solid electrolyte 12 (abstract, Figs. 1-2, para. [0023], [0033], [0040]). Peters teaches that the high porosity of the inner protective layer 42 represents a very good thermal insulation between the solid electrolyte 12 and the rest of the protective layer since the heat conductivity of the inner protective layer 42 is low compared to that of the solid electrolyte 12 (Figs. 1-2, para. [0023], [0042]). Peters teaches that solid electrolyte may therefore be heated up more rapidly; i.e., a shorter fast light-off time is achieved (Figs. 1-2, para. [0023], [0042]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the porous diffusion resistance layer and the solid electrolyte of Kajiyama such that the porous diffusion resistance layer has a thermal conductivity lower than that of the solid electrolyte as taught by Peters because it would allow the solid electrolyte to be heated up more rapidly and achieve a shorter fast light-off time (Peters, para. [0023], [0042]).
Modified Kajiyama teaches wherein conditions "WB > WA and WB - WA > WC" are satisfied, where WA is a thickness of a first portion of the gas limitation layer, which first portion is in contact with the measurement electrode, WB is a thickness of a second portion of the gas limitation layer, which second portion is in contact with the solid electrolyte body, and WC is a thickness of the measurement electrode (Fig. 2 clearly shows that a thickness WB of a portion of the porous diffusion resistance layer 30 in contact with the solid electrolyte 11 is larger than a thickness WA or M1 of a portion of the porous diffusion resistance layer 30 in contact with the measuring electrode 13, and that WB - WA is larger than a thickness WC of the measuring electrode 13 because the thickness M2 subtracted by the thickness M1 is larger than the thickness of the measuring electrode 13, Fig. 2; also, since the thickness WB = the thickness M2 + the thickness of the measuring electrode 13, and the thickness WA = the thickness M1, then WB - WA = the thickness M2 + the thickness of the measuring electrode 13 - the thickness M1, which is larger than the thickness of the measuring electrode 13). Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). See MPEP § 2125(I).
Regarding claim 2, Modified Kajiyama teaches wherein the gas limitation layer is in contact with and covers at least a portion of a region of the solid electrolyte body located rearward of the measurement electrode (the porous diffusion resistance layer 30 is in contact with and covers at least a portion of a region of the solid electrolyte 11 located rearward of the measuring electrode 13, Fig. 2, para. [0032]).
Regarding claim 3, Modified Kajiyama teaches wherein the solid electrolyte body has a protrusion protruding radially outward in a first region of the outer surface thereof located rearward of the measurement electrode (the solid electrolyte 11 has a protrusion protruding radially outward in a first region of the outer surface thereof located rearward of the measuring electrode 13, Fig. 1, para. [0022]), and
the gas limitation layer covers at least a second region of the outer surface of the solid electrolyte body located rearward of the measurement electrode, the second region being located forward of a specific position between the measurement electrode and the protrusion (the porous diffusion resistance layer 30 covers an entire outside of the solid electrolyte 11, Fig. 2, para. [0032]; since the porous diffusion resistance layer 30 covers the entire outside of the solid electrolyte 11 including the protrusion, Examiner interprets the porous diffusion resistance layer 30 to cover at least a second region of an outer surface of the solid electrolyte located rearward of the measuring electrode 13 since the entire outside of the solid electrolyte 11 includes the at least the second region of the outer surface of the solid electrolyte located rearward of the measuring electrode 13, the second region being located forward of a specific position between the measuring electrode 13 and the protrusion, see Image 1 below).

    PNG
    media_image1.png
    765
    938
    media_image1.png
    Greyscale

Image 1. Annotated version of Fig. 1 of Kajiyama.
Regarding claim 4, Modified Kajiyama teaches wherein the specific position corresponds to a value of 23% or more with a value of 100% representing a dimension from the measurement electrode to the protrusion on the outer surface of the solid electrolyte body (the porous diffusion resistance layer 30 covers the entire outside of the solid electrolyte 11, Fig. 2, para. [0032]; since the porous diffusion resistance layer 30 covers the entire outside of the solid electrolyte 11 including the protrusion, Examiner interprets the porous diffusion resistance layer 30 to cover the at least the second region of the outer surface of the solid electrolyte located rearward of the measuring electrode 13 since the entire outside of the solid electrolyte 11 includes the at least the second region of the outer surface of the solid electrolyte located rearward of the measuring electrode 13, the second region being located forward of the specific position between the measuring electrode 13 and the protrusion, wherein the specific position corresponds to a value of 23% or more with a value of 100% representing a dimension from the measuring electrode 13 to the protrusion on the outer surface of the solid electrolyte 11, see Image 1 above; since the porous diffusion resistance layer 30 covers the entire outside of the solid electrolyte 11 including the protrusion, Examiner interprets the porous diffusion resistance layer 30 to cover 100% of the dimension from the measuring electrode 13 to the protrusion, so the specific position may be 100%, see Image 1 above).
Regarding claim 6, Modified Kajiyama teaches a catalyst layer covering at least a forward end portion of the gas limitation layer and containing a noble metal catalyst (a porous protective layer 40 formed on the outside surface of the porous diffusion resistance layer 30 at a tip end portion and containing platinum, Fig. 2, para. [0035]).
Regarding claim 7, Modified Kajiyama teaches a gas sensor comprising a gas sensor element for detecting a specific gas contained in a gas under measurement (a gas sensor 1 comprising a gas sensor element 10 which outputs a limiting current value depending on the specific gas concentration in measured gases, Fig. 1, para. [0022]-[0023]),
wherein the gas sensor element is a gas sensor element according to claim 1 (the gas sensor element 10, Fig. 1, para. [0022]-[0023], see rejection of claim 1 supra).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of new grounds of rejection. Prior art Peters is now relied upon for the feature of wherein the gas limitation layer has a thermal conductivity equal to or lower than that of the solid electrolyte body as recited supra.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.T./            Examiner, Art Unit 1794                                                                                                                                                                                            
/JOSHUA L ALLEN/            Primary Examiner, Art Unit 1795